UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4138


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEVON LONA LUNN, a/k/a Devon Lunn Goodwin,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:16-cr-00019-WO-4)


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Sophia L. Harvey, LIAO HARVEY PC, Winston-Salem, North Carolina, for Appellant.
Graham Tod Green, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Winston-Salem, North Carolina; Angela Hewlett Miller,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Devon Lona Lunn appeals from the criminal judgment imposed after she pleaded

guilty to conspiracy to distribute cocaine base and possession of a firearm by a felon.

She received a sentence of 87 months, which was below the advisory Sentencing

Guidelines range. Counsel has filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), stating that there are no meritorious grounds for appeal but generally

questioning whether the guilty plea is valid. The Government declined to file a brief.

Lunn filed a pro se supplemental brief raising sentencing challenges. After careful

review, we affirm.

       Prior to accepting a guilty plea, a court must conduct a plea colloquy in which it

informs the defendant of, and determines that the defendant understands, the nature of the

charge to which she is pleading guilty, the maximum possible penalty she faces, and the

various rights she is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1); United

States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The district court also must ensure

that the defendant’s plea is voluntary, supported by a sufficient factual basis, and not the

result of force, threats, or promises not contained in the plea agreement. Fed. R. Crim. P.

11(b)(2)-(3); DeFusco, 949 F.2d at 119-20.

       Because Lunn did not move to withdraw her guilty plea in the district court or

otherwise preserve any allegation of Rule 11 error, we review the plea colloquy for plain

error. United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014). “To prevail on a claim

of plain error, [Lunn] must demonstrate not only that the district court plainly erred, but

also that this error affected [her] substantial rights.” Id. at 816. In the guilty plea context,

                                               2
a defendant establishes that an error affected her substantial rights if she demonstrates a

reasonable probability that she would not have pleaded guilty but for the error. Id. The

record reveals that the district court conducted a sufficient plea colloquy with Lunn.

Accordingly, we conclude that the district court did not plainly err in accepting Lunn’s

guilty plea.

       Lunn’s pro se supplemental brief challenges her sentence, arguing that she should

only be attributed with the drug quantity in a March 2015 controlled buy, that she did not

qualify as a career offender, and that the term of imprisonment resulted in a sentencing

disparity. Lunn’s plea agreement contained an appeal waiver. The Government has not

moved to enforce the waiver, accordingly our review pursuant to Anders is not precluded.

See United States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007).

       We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) (2012) for

abuse of discretion. United States v. Lymas, 781 F.3d 106, 111 (4th Cir. 2015) (citing

Gall v. United States, 552 U.S. 38, 41 (2007)). First, we consider whether the district

court committed a significant procedural error, such as improperly calculating the

Guidelines range, failing to consider the § 3553(a) sentencing factors, or failing to

explain sufficiently the chosen sentence. Id. at 111-12. If the sentence is procedurally

reasonable, we consider its substantive reasonableness, “tak[ing] into account the totality

of the circumstances.” Gall, 552 U.S. at 51. We presume that a sentence within or below

the Guidelines range is substantively reasonable. United States v. Louthian, 756 F.3d

295, 306 (4th Cir. 2014). “Such a presumption can only be rebutted by showing that the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” Id.

                                            3
         We discern no error in the court’s rulings or its determination of the Guidelines

range.    We also conclude that Lunn fails to rebut the presumption that her below-

Guidelines-range sentence is substantively reasonable when measured against the

§ 3553(a) factors. See Louthian, 756 F.3d at 306. The district court sentenced Lunn to

87 months’ imprisonment—64 months below the lowest end of the Guidelines range

before any departure or variance. The court noted Lunn’s individual circumstances and

the harsh effect that the career offender enhancement had on her Guidelines range. Lunn

does not point to any factors that overcome the presumption of reasonableness afforded

to her below-Guidelines-range sentence.

         In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Lunn’s conviction and

sentence. This court requires that counsel inform Lunn, in writing, of the right to petition

the Supreme Court of the United States for further review. If Lunn requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Lunn.

         We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             4